IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DARRYL ROBINSON II,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0936

STATE OF FLORIDA,

       Appellee.

_____________________________/

Opinion filed September 15, 2016.

An appeal from an order of the Circuit Court for Duval County.
Russell Healey, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant; Darryl Robinson II, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

     MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.